OPINION
PER CURIAM:
An examination of the petition indicates that the plaintiff sought to state a cause of action against the defendant Whitacre as a Justice of the Peace. The evidence, however, clearly develops that the employment of Whitacre was as an attorney. The cause of action against him as such would expire in one year from the acts constituting malpractice. Such time had expired before instituting the suit.
The judgment of the trial court is correct, and the same is affirmed.
ROSS, PJ, HAMILTON & MATTHEWS, JJ, concur.